On Rehearing.
Upon a further consideration of this case the court is of the opinion that the defendant's case was prejudiced against him by the manner of many rulings by the trial judge, as indicated in the original opinion. The court is further of the opinion that the exception reserved by defendant to "the statement of the law," referring to a ruling of the court in passing upon an objection made by defendant's counsel to a question to a witness where the court said, in the presence of the jury: "I sustain the objection; I do that, and I want to explain that Mr. Monroe, it is not because I am leaning against you, but you know the state has to be awful particular, and you can let the defendant run anywhere he wants to, but you can't the state. I doubt if you can let the state ask the defendant's witness that. Its a funny rule, but they are so technical about those things," sufficiently presents the question. The statement of the court was improper, and was error to a reversal. Owens v. State (Ala.App.) 99 So. 774.1 The judgment of affirmance is set aside, and the judgment of the circuit court is reversed, and the cause is remanded.
1 Ante, p. 621.